DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-5, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are log capture device, log analysis device, and controller, in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Instant par. 0048, and FIG. 2, explain that these elements may be implemented in the form of electronic circuitry (e.g., hardware).  Though the language used in par. 0048 is a tad open-ended, there are no examples where these components are strictly software, and thus are being considered to have structure. (No need for an 112b rejection).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, and 18, are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson et al. (US 20170206128 A1, published: 7/20/2017).
Claim 1:  Anderson teaches a computer-implemented method, comprising:
receiving a virtual agent log data set comprising information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]);
analyzing, by machine logic, the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determining, by machine logic, an error correction for correcting conditions in the virtual agent that resulted in the error (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and
sending the error correction to the virtual agent (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Claim 2:  Anderson teaches the computer-implemented method of claim 1.  Anderson further teaches further comprising classifying the error based on severity (this prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]).

Claim 10:  Anderson teaches a system, comprising: a log capture device to receive a virtual agent log data set comprising information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]); a log analysis device to:
analyze the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determine an error correction for correcting conditions in the virtual agent that resulted in the error; and send the error correction to the virtual agent (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and
a controller to manage operation of the log capture device and the log analysis device (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Claim 12:  Anderson teaches the system of claim 10.  Anderson further teaches further comprising a database to store virtual agent log data sets, identified errors, and classifications of the identified errors (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]).

Claim 18:  Anderson teaches a computer program product for managing a virtual agent, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, to cause the processor to:
receive, by the processor, a virtual agent log data set comprising information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]);
analyze, by the processor, the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determine, by the processor, an error correction for correcting conditions in the virtual agent that resulted in the error (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and send, by the processor, the error correction to the virtual agent (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), in view of Johnson et al. (US 20190089656 A1, published: 3/21/2019).
Claim 6:  Anderson teaches the computer-implemented method of claim 1.  Anderson does not teach wherein analyzing the virtual agent log data comprises performing natural language processing on the virtual agent log data set.
Johnson teaches wherein analyzing the virtual agent log data comprises performing natural language processing on the virtual agent log data set (machine learning algorithms and natural language processing techniques may be used for finding trouble that may appear during a conversation [Johnson, 0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing feature of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

Claim 7:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 6.  Johnson further teaches wherein determining an error correction for correcting conditions in the virtual agent comprises: adding a conversation that includes the error to a training data set (machine learning explores the study and construction of algorithms, also referred to herein as tools, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data 712 in order to make data-driven predictions or decisions expressed as outputs or assessments 720 [Johnson, 0072].  The training data 712 includes previous conversations held by users with the chatbot and the corresponding labels assigned by the human labelers [Johnson, 0080]); and flagging the conversation as an example of an incorrect (the machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claim 8:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 7.  Johnson further teaches wherein sending the error correction to the virtual agent comprises updating a natural language processor based on an updated training data set (with the training data 712 and the identified features 702, the machine-learning tool is trained at operation 714. The machine-learning tool appraises the value of the features 702 as they correlate to the training data 712. The result of the training is the trained MLP 716 [Johnson, 0081].  Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claim 17:  Anderson teaches the system of claim 10.  Anderson does not teach further comprising a natural language processor to: receive information regarding an identified error; and update a natural language operation based on the identified error.
However, Johnson teaches further comprising a natural language processor to: receive information regarding an identified error; and update a natural language operation based on the identified error (machine learning algorithms and natural language processing techniques may be used for finding trouble that may appear during a conversation [Johnson, 0004].  The machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing feature of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

Claim 19:  Anderson teaches the computer program product of claim 18.  Anderson does not teach wherein the program instructions are further executable by the processor to cause the processor to provide an identification of a conversation such that the error is identifiable by the conversation in which it occurred.
However, Johnson teaches wherein the program instructions are further executable by the processor to cause the processor to provide an identification of a conversation such that the error is identifiable by the conversation in which it occurred (machine learning explores the study and construction of algorithms, also referred to herein as tools, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data 712 in order to make data-driven predictions or decisions expressed as outputs or assessments 720 [Johnson, 0072].  The training data 712 includes previous conversations held by users with the chatbot and the corresponding labels assigned by the human labelers [Johnson, 0080].  The machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing feature of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

Claims 9 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), in view of Chatterjee et al. (US 20200334123 A1, filed: 4/16/2019).
Claim 9:  Anderson teaches the computer-implemented method of claim 1.  Anderson does not teach further comprising notifying a user of the error.
Chatterjee teaches further comprising notifying a user of the error (it is determined that the complete composite rule has been satisfied because all the individual rules, e.g., the first rule and the second rule, have been satisfied. Because the composite rule has been satisfied, the system 100 generates a notification based on the triggering or satisfaction of the conditions of the composite rule. The notification may include an alarm or an alert, for example, to another process or to a user [Chatterjee, 0110]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the user notification feature of Chatterjee.
One would have been motivated to make this modification to insure that users are made aware of errors as they come up.

Claim 11:  Anderson teaches the system of claim 10.  Anderson does not teach wherein the virtual agent interacts with a user via at least one of auditory and textual communication.
However, Chatterjee teaches wherein the virtual agent interacts with a user via at least one of auditory and textual communication (the system 100 generates a notification based on the triggering or satisfaction of the conditions of the composite rule. The notification may include an alarm or an alert, for example, to another process or to a user [Chatterjee, 0110]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the user notification feature of Chatterjee.
.

Claims 13 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), in view of Rao et al. (US 20200321086 A1, filed: 10/3/2018).
Claim 13:  Anderson teaches the system of claim 12.  Anderson does not teach further comprising a user interface to allow a user to view and inspect the database.
However, Rao teaches further comprising a user interface to allow a user to view and inspect the database (chat search commands 750 enables the participants in a chat session to issue search commands for required information such as patient information, last vital information, patient/doctor visits, files etc. in chat history (stored in database 715) and/or external EMR/EHR databases and to and receive /view the results of the search commands [Rao, 0102]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the user searchable database feature of Rao.
One would have been motivated to make this modification to allow users to search the results of error analysis, and thus give users more understanding of said errors, providing a historical context of said errors.

Claim 14:  The combination of Anderson and Rao, teaches the system of claim 12.  Rao further teaches wherein the database is searchable (chat search commands 750 enables the participants in a chat session to issue search commands for required information such as patient information, last vital information, patient/doctor visits, files etc. in chat history (stored in database 715) and/or external EMR/EHR databases and to and receive /view the results of the search commands [Rao, 0102]).

Claims 15 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), in view of Lundberg et al. (US 20130268260 A1, published: 10/10/2013).
Claim 15:  Anderson teaches the system of claim 10.  Anderson does not teach wherein the log analysis device identifies the errors based on a node of the virtual agent where they originate.
However, Lundberg teaches wherein the log analysis device identifies the errors based on a node of the virtual agent where they originate (modifications to solution data 630 may be made automatically as a result of patterns or defects detected by analytics framework 625 (for example, if it was determined that a certain node in a flow was always abandoned because the applicable language model had an error) [Lundberg, 0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the node error analysis feature of Lundberg.


Claim 20:  Anderson teaches the computer program product of claim 18.  Anderson does not teach wherein the program instructions are further executable by the processor to cause the processor to categorize the errors per node to determine node behavioral patterns.
However, Lundberg teaches wherein the program instructions are further executable by the processor to cause the processor to categorize the errors per node to determine node behavioral patterns (modifications to solution data 630 may be made automatically as a result of patterns or defects detected by analytics framework 625 (for example, if it was determined that a certain node in a flow was always abandoned because the applicable language model had an error) [Lundberg, 0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the node error analysis feature of Lundberg.
One would have been motivated to make this modification to narrow down where errors are coming up.  By recording where the errors are present, the same errors may be avoided in the future.

Additional References
Virtual Agent with error analysis: Anderson et al. (US 20160132372 A1, published: 5/12/2016)
Training data based on nodes: Zhang et al. (US 20180077180 A1, published: 3/15/2018)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Seth A Silverman/Primary Examiner, Art Unit 2145